DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12-13 and 15-16 are objected to because of the following informalities:  the claims reference a “width s” wherein the “s” appears to be a reference character that is not in parentheses.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, and 7 make use of the term “can be” with regards to the gap-defining element and a carrier, wherein these limitations then are not positively recited but merely capable of being included or performing their function. This is in conflict with other claim limitations which require them to exist (e.g. a gap is required). Thus the claims are indefinite.
Claims 13 and 14 make use of multiple “and/or” clauses in succession making it unclear what is, or may be, included within the scope of the claim limitations.
Further, claim 13, while unclear, appears to make reference to the electronic control adjusting the gap of the outer and inner gaps as though it may be one or the other independently adjusted. However, the disclosure shows that the “gap-defining element” which is adjusted (shown clearly in Fig. 2) would simultaneously adjust both the outer and inner gaps, thus both must be adjusted, not one or the other.
Claim 7 recites the limitation “the carrier" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This claim appears as though it should depend from claim 6 and will be examined as such.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the above claim objections, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Regarding these claims, it is noted that the gap-defining element defines two separate gaps, each of these gaps is “annular” thus having a ring shape – they are not simply single openings or side wall passages, but ring-like shapes around a longitudinal or central axis – and these gaps are on opposite sides of an inlet passage from each other. 
The closest prior art fails to disclose or make obvious a vehicle oil separator which has a gap-defining element which forms two ring-like passages from an inlet passage, wherein one passage is an inner passage and one passage is an outer passage, both leading to separate baffles.
Kandler, for its part, discloses an oil separator in a crankcase breather, wherein the system includes an inlet leading into a disc-like check valve 133 which opens to allow flow radially outward into labyrinth passages and eventually out of the system (Fig. 11, shown).
Faber et al (US 2007/0256566) discloses an oil separator (Fig. 13, shown) which has a gap defining element 186 which forms an annular opening around it between it and a wall, wherein there are multiples of these and they lead into a baffle 54 (Fig. 13, shown).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zuerkar et al (US 2017/0014745), Knaus et al (US 2004/0261776), and Lenzing (US 2003/0075046), all teach oil/gas separation devices using annular passages with gap defining elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747